t c memo united_states tax_court keith lee wilson petitioner v commissioner of internal revenue respondent docket no filed date keith lee wilson pro_se nancy c mccurley for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge on date petitioner filed his petition placing in issue taxable years through and or on date respondent moved to dismiss this case for lack of jurisdiction and to strike as to taxable years through and respondent’s grounds with respect to and are that no notice_of_deficiency has been issued for those years respondent’s grounds for dismissing and are that the petition was untimely filed days after the mailing of the notice_of_deficiency after petitioner filed his objection and respondent filed a response thereto a hearing was set and held on date at the hearing petitioner conceded that no notice_of_deficiency had been issued for and and therefore respondent’s motion to dismiss those years for lack of jurisdiction was appropriate however petitioner contends that the dismissal of and should be based on the ground that the notice_of_deficiency was not sent to his last all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure known address since it is clear that the petition was not filed within days of the mailing of the notice_of_deficiency for and the subject notice_of_deficiency those years will be dismissed for lack of jurisdiction the question to be resolved is the ground upon which to base the dismissal on date respondent mailed by certified mail duplicate copies of the subject notice_of_deficiency to petitioner one copy was mailed to wilshire boulevard beverly hills california which the parties agree was not petitioner’s last_known_address petitioner did not receive that copy the other copy was mailed to el medio pacific palisades california petitioner resided pincite el medio pacific palisades california petitioner did not receive the notice_of_deficiency mailed to el medio where jurisdiction is lacking because of the commissioner's failure to issue a valid notice_of_deficiency we will dismiss on that ground rather than on the ground that the taxpayer failed to file a timely petition 63_tc_193 o'brien v commissi62_tc_543 34_tc_58 if respondent is sustained the petition is untimely and the deficiencies and additions to tax may be assessed petitioner’s recourse then would be to pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the appropriate federal district_court or the court of federal claims if petitioner is sustained the notice_of_deficiency is a nullity and respondent may not assess the deficiencies or additions to tax under normal circumstances unless a valid notice_of_deficiency is issued respondent later mailed by certified mail a notice_of_deficiency for and to petitioner pincite el medio on date and petitioner received that notice_of_deficiency in a timely fashion the petition herein is timely with respect to that notice_of_deficiency the envelope in which the subject notice_of_deficiency was mailed by respondent was received in evidence it is a standard business-sized window envelope across the window was a scrawling apparently made by a felt-tip pen above the window in blue ballpoint pen are the numbers on the right-hand side of the envelope is a stamp providing for entries on four lines identified as name first notice second notice and return entries on or near these four lines are respectively mlj and in addition the envelope bears the stamps unclaimed and return to sender and indications that the envelope was received by the los angeles district of the internal_revenue_service on date and by suspense control of internal_revenue_service on date respondent presented the testimony of anthony ficklin mr ficklin a delivery supervisor of the u s postal service who had been in that position approximately to years and had been at the branch of the pacific palisades california post office handling petitioner’s mail delivery for about years mr ficklin was familiar with the procedures for handling certified mail in the post office at pacific palisades he testified that the routine procedure for handling certified mail was to attempt to personally deliver certified mail to the addressee if the addressee was not home the mail carrier would leave a yellow notice form_3849 at the residence notifying the person that there was an accountable piece of mail that needed to be picked up from the postal service the form_3849 usually indicates the identification of the sender normal procedures of the postal service are to leave not only a first notice but a second and third notice to the addressee of the certified mail if the certified mail is not picked up within days it is returned to the sender mr ficklin examined the subject envelope and opined that someone had written the correct numbers of petitioner’s address on the envelope and had attempted to make delivery of the envelope by leaving notices mr ficklin indicated that there was a person under his supervision by the name of may johnson ms johnson whose initials may have been mlj ms johnson still works for the u s postal service at a different office in los angeles petitioner testified that the identity of his mail carrier in was one dean holmes mr holmes mr ficklin acknowledged that mr holmes had been in the pacific palisades office but believed that he had been retired in mr ficklin had no personal knowledge of any of the entries on the face of the subject envelope discussion before an action can be commenced in this court a valid notice_of_deficiency must be sent by the commissioner to the taxpayer 93_tc_22 83_tc_626 sec_6212 authorizes the commissioner to send the notice_of_deficiency to the taxpayer by certified mail sec_6212 provides in effect that the notice_of_deficiency is valid if it is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice_of_deficiency by the taxpayer is not required if the notice was mailed to the taxpayer's last_known_address 853_f2d_1209 5th cir a notice_of_deficiency is intended to serve two purposes 81_tc_42 it is intended to notify a taxpayer that a deficiency has been determined against the taxpayer and to give the taxpayer the opportunity to petition this court for a redetermination of that deficiency id as previously noted a notice_of_deficiency mailed to the petitioner objected to mr ficklin’s testimony in toto on the basis of competence and hearsay to the extent that mr ficklin was testifying as to post office procedures we overrule petitioner’s objection to the extent that mr ficklin was testifying to the timing and the accuracy of the information on the subject envelope his testimony is inadmissible hearsay taxpayer at his or her last_known_address is valid whether or not it is actually received keado v united_states supra an inconsequential error in the address will not preclude a finding that a notice_of_deficiency was valid frieling v commissioner supra misaddressed notice_of_deficiency was valid where taxpayers filed a timely petition instances where an error has been found inconsequential have generally involved one or both of the following situations the error was so minor that it would not have prevented delivery eg mcmullen v commissioner tcmemo_1989_455 kohilakis v commissioner tcmemo_1989_366 or the error did not result in actual prejudice to the taxpayer-addressee eg frieling v commissioner supra iacino v commissioner tcmemo_1992_111 where a notice_of_deficiency mailed to east 42nd avenue instead of east 42nd avenue resulted in actual notice without prejudicial delay the notice was valid although misaddressed mcmullen v commissioner supra riley v commissioner tcmemo_1985_231 the present case falls into neither category we therefore consider whether under the facts and circumstances presented here respondent's error in addressing the notice_of_deficiency was consequential respondent contends that the envelope returned marked unclaimed indicates both that a delivery attempt was made and that two efforts were made to notify the addressee that mail was waiting for him at the post office respondent argues that this evidence is sufficient to demonstrate that the error in the address was inconsequential respondent also identifies several cases which respondent argues are so factually similar as to compel the conclusion that the error was inconsequential two of the cases relied upon by respondent are kohilakis v commissioner supra and mcmullen v commissioner supra each of the cases cited by respondent is distinguishable in kohilakis v commissioner supra a notice_of_deficiency was addressed to the taxpayers pincite lincolm ave rather than at their correct address pincite lincoln blvd the court held that the notice had been mailed to the last_known_address because the error was inconsequential respondent indicates that kohilakis differs from this case only in that the taxpayers in kohilakis were out of the country at the time delivery was attempted whereas it is unclear in this instance whether petitioner was at home or traveling we see greater distinctions than does respondent between the present case and kohilakis specifically a person unfamiliar with the addressee could likely have delivered the kohilakis notice to the correct address moreover in kohilakis the taxpayers had previously received correspondence from the commissioner at the lincoln ave address in the present case certified mail sent to petitioner at the incorrect address was never received riley v commissioner supra also involved a misspelled street address the form used by the postal service to return the unclaimed notice_of_deficiency to the commissioner had the proper address written on it by the postal service consequently there was no dispute that delivery was attempted by the postal service id accordingly although the taxpayer in riley never received the notice_of_deficiency the court held that the notice was valid because it had been sent to the taxpayer's last_known_address by contrast while the court accepts in this case that delivery of the misaddressed mail was attempted at some address we do not find conclusive the testimony of mr ficklin that the postal service would have delivered the misaddressed mail to the correct address where the primary issue for resolution is whether the manner in which respondent misaddressed the notice_of_deficiency would have impeded its arrival at petitioner's home guesswork by the supervisor is not a valid substitute for the testimony of the actual carrier in mcmullen v commissioner supra the taxpayer's address was muirfield drive dallas texas although otherwise correct the notice_of_deficiency was addressed to murield drive no such address existed in dallas the court found that delivery at the proper address was attempted and held that despite the minor spelling error the notice_of_deficiency had been mailed to the taxpayer's last_known_address the case before us involves inverted numbers rather than a minor spelling error moreover we are not prepared to find as a factual matter that delivery of the notice_of_deficiency was attempted at the correct address therefore the case before us differs significantly from mcmullen in cases such as the present one where the commissioner's error prevented delivery of the notice_of_deficiency and where the taxpayer was not made aware that a notice_of_deficiency had been issued in time to file a timely petition courts have held that the notice_of_deficiency was invalid for failure to comply with sec_6212 e g 769_f2d_1376 9th cir affg tcmemo_1984_98 34_tc_58 713_fsupp_181 m d n c in heaberlin v commissioner supra the notice_of_deficiency was addressed to the taxpayer pincite s e 14th street rather than s e 14th street the taxpayer later received notification that a registered letter was being held for him at the post office and after considerable delay he personally called for and accepted delivery of the notice id pincite distinguishing other cases the court observed that the filing of the petition was timely in all of those cases and obviously the taxpayer had suffered no damage and had lost no right as a result of the error in the address however those cases do not justify a holding here that heaberlin had waived anything by filing a petition after the expiration of the days id in mulvania v commissioner supra the taxpayer had actual notice through his accountant who had received a copy that a notice_of_deficiency had been sent to him the notice was sent to st linda isle drive rather than to the taxpayer's correct address pincite linda isle drive however affirming the tax court's order of dismissal the court_of_appeals concluded that the irs is not forgiven for its clerical errors or for mailing notice to the wrong party unless the taxpayer through his own actions renders the commissioner's error harmless in this case the notice_of_deficiency became null and void when it was returned to the irs undelivered id pincite in council v burke supra the taxpayers did not file a timely petition and challenged the validity of a misaddressed notice_of_deficiency in that case the commissioner offered testimonial evidence similar to that offered here that the letter carrier might have delivered the notice_of_deficiency to the correct address even though it was misaddressed the district_court discounted that testimony in light of all the facts and circumstances noting that the letter carrier could not recall delivering the specific notice_of_deficiency the court held that the misaddressed notice_of_deficiency was invalid the misaddressed notice_of_deficiency mailed to petitioner in this case failed to notify him that a deficiency had been determined and thus deprived him of the opportunity to petition this court for a redetermination of the deficiency see frieling v commissioner t c pincite had the notice_of_deficiency not been misaddressed it would have been valid whether or not petitioner received it 59_tc_818 this is not a case where a taxpayer refused to accept delivery of a notice_of_deficiency or refused to collect such a notice from the post office indeed shortly after the mailing of the subject notice_of_deficiency respondent mailed another notice_of_deficiency for other years to petitioner’s correct address and petitioner accepted delivery of that notice and timely filed a petition with this court rather petitioner was prejudiced by the fact that respondent's error prevented him from becoming aware that the notice_of_deficiency had been mailed until after the time for filing a petition had passed accordingly on the basis of the facts and circumstances of this case and the foregoing analysis we shall deny respondent's motion to dismiss for lack of jurisdiction for the years and and we shall dismiss this case for lack of jurisdiction as to those years on the ground that no valid notice_of_deficiency was ever issued to reflect the foregoing an order will be issued dismissing and for lack of jurisdiction on the ground of an invalid notice_of_deficiency
